Citation Nr: 9900640	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-33 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for disabilities of the 
feet, legs, and knees, claimed as swelling.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1963 to 
September 1966.

The issues currently on appeal before the Board of Veterans 
Appeals (Board) arise from a rating decision of August 1997 
from the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).


REMAND

Initially, it is noted that the appellants accredited 
representative, as shown on a VA Form 1-646, Statement of 
Accredited Representation in Appealed Case, submitted to VA 
in December 1997, indicated that if the appellant was not 
able to attend his scheduled hearing before a member of the 
Board at the RO then his claims file should be returned so 
that a more comprehensive VA Form 1-646 could be submitted.  
In correspondence received by RO from the appellant in 
September 1998, the appellant indicated that he no longer 
desired to be afforded a hearing before a member of he Board.  

As a review of the record fails to show that the appellants 
claims file was returned to the above-mentioned accredited 
representative in conjunction with the December 1997 request. 

The Board points out that the appellant, on a VA Form 21-
4138, Statement in Support of Claim, dated in February 1997, 
informed VA that he had been treated by Drs. Kelly and 
Deen for problems associated with his feet as well as for 
swelling.  The RO requested the medical records from these 
physicians in February 1997.  However, neither doctor has, to 
date, responded.  

The appellant in his Notice of Disagreement and VA Form 9 
indicated that X-rays were taken of his feet on October 20, 
1997, at a VA medical facility located in Gainesville, 
Florida.  He stated that these x-rays showed the presence of 
flat feet. During a VA examination June the appellant 
indicated that he had undergone arthroscopic evaluation of 
his right knee in South Florida. These records are not on 
file.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to his claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should notify the appellant 
that he may submit additional evidence 
and argument in support of his claims.  
The RO should also ask the appellant to 
identify the names and complete addresses 
of all VA and private medical providers 
who have provided current treatment for 
the disabilities in issue since service, 
to include the medical records pertaining 
his right knee arthroscopic evaluation in 
South Florida. After securing any 
necessary release(s), the RO should 
obtain records of any treatment 
identified by the appellant not already 
of record.  

The RO should inform the appellant that 
Drs. Deem and Kelly have not responded to 
the ROs request for medical records and 
request his assistance in obtaining these 
documents.  He should be informed that he 
has the opportunity to submit additional 
evidence and arguments in support of his 
claims.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  The RO should request the VA medical 
facility in Gainesville, Florida to 
furnish copies of any additional medical 
records covering the period from March 
1997 to the present, to include the x-
rays reportedly conducted on October 20, 
1997.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issues in 
appellate status.

If the benefits sought are not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond. Thereafter, the 
claims folder should the be forwarded to the representative 
for review per the December 1997 request.  The case should 
then be returned to the Board for appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1996) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.
- 2 -
